department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil dollar_figure legend b state c date d church e denomination f denomination g denomination dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons given below facts you were incorporated on c in the state of b your articles of incorporation state you are organized exclusively for religious purposes you indicate a close connection with d an established g church with over congregants and over churches nationwide you have stated that you established a network with d to expand the distribution of materials you indicate no further relationship with d in your articles of incorporation letter cg catalog number 47630w you have submitted bylaws which govern your internal affairs subject_to any limitations in the articles of incorporation or bylaws relating to action requiring approval by the members or d your temporal activities business and affairs shall be managed and all corporate powers shall be exercised by or under the direction of your board the authorized number of directors shall be three the qualifications of these directors are that they must agree with d’s statement of faith must have had a relationship with the church a period of years minimum serving as a volunteer employee and or contractor in any area with d and be familiar and understand the principles of d’s vision and mission your bylaws indicate that you are not a subordinate to any religious entity however you follow the doctrine_of the e church and d you distribute and sell religious products books music cd’s and other related items through a customer sales network of churches and religious book stores throughout the united_states customers are obtained through advertising that includes radio magazines and the internet you provided a sample of an advertisement which included select items for sales as well as your web site you also submitted a catalog of all your materials available for sale including prices your website shows the items that are available for sale lists various religious and musical tours contains music video clips audio files for download and photo galleries and has a link for purchasing items the distribution of these products is achieved through sales on a wholesale level conducted by your employees who take the sales orders and ship the products these product sales are directed to the f speaking religious population and are administered from your warehouse your facilities are leased from d your products are distributed at the purchase_price of the item sold plus an overhead factor the overhead factor defrays administrative costs which include rent payroll insurance and office expenses your customers generally pay percent to percent less than market prices although you have stated that your sales are only to bookstores and churches as sales to the general_public would be at too high of a cost products are available through ordering on your web site bookstores and churches who purchase your products then distribute them at retail to the public your products are primarily purchased but you do record some music and video tape worship services for dvd sales this portion represents less than five percent of total sales the proceeds from these sales help defray your operating_expenses religious books and music are obtained from approximately religious evangelical publishers products are purchased in volume to take advantage of discounts and maintain low costs your products are generally not distributed free of charge but you will provide a one letter cg catalog number 47630w time sample of music dvd or book to an organization or individual at no cost the free sample provides hands on experience of your product quality and mission to educate and attract new believers by providing messages through books music cds and instructive audio your revenue consists solely of the sales of these products your main expenses include cost of sales for the purchase of product contracted labor commissions and advertising law sec_501 c of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational and religious purposes sec_1 c -1 a of the income_tax regulations states that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in revrul_60_351 1960_2_cb_169 a corporation is organized and operated on a non-profit basis it publishes a foreign language magazine containing fiction poetry book reviews and articles which it states is of a literary scientific and educational character the magazine is available to the general_public through regular paid subscriptions the corporation's income is derived mainly from subscriptions and sales of individual copies of the publication and some is from advertising and contributions its expenditures consist of fees paid to authors for their works salaries printing advertising shipping packing postage and other operating costs incurred in the publication of the magazine it is devoted to publishing a magazine and selling it to the general_public in accordance with ordinary commercial publishing not an exempt charitable scientific literary or educational_organization within the meaning of sec_501 of the code that the corporation is practices held is it in revrul_66_147 1966_1_cb_137 an organization’s specific purpose is to inform the interested public of current developments appearing in scientific and medical literature the organization employs technical personnel who survey the world's medical and scientific publications as soon as they are published they select and letter cg catalog number 47630w abstract articles appearing in this literature the abstracts are compiled in monthly publications and are distributed free of charge to anyone having particular interest in the subject matter this organization qualifies for exemption from federal_income_tax under sec_501 of the internal_revenue_code of in better business bureau of washington d c v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 263_fsupp_924 the government retroactively revoked the taxpayer's exempt status concluding that for the previous five years the taxpayer was engaged primarily if not solely in publishing activities the court noted that to qualify for sec_501 exemption the taxpayer must be organized and operated exclusively for an exempt_purpose the court rejected the taxpayer's argument that rather than its primary activity the court should focus on the end to which that activity was taken namely religious education the court pointed out that the taxpayer's sole activity and purpose was the carrying on of the publishing trade and held that the taxpayer's purpose rather than its goals were the focus of sec_501 70_tc_352 describes an organization whose sole activity was to provide consulting services for a fee to nonprofit_organizations it provided qualified persons to perform research projects for its clients the fees charged by the organization were set at or close to cost but were not less than the organization's full cost of providing its service the organization was denied exemption because it operated in a commercial nonexempt manner the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization was not operated exclusively for charitable educational or scientific purposes within the meaning of sec_501 c of the code application of law you are not operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1_501_c_3_-1 of the income_tax regulations and therefore fail to meet the operational_test specifically the facts above indicate that you are not operated for exempt purposes but that you are operated in a commercial manner you are not described in sec_1_501_c_3_-1 c of the regulations because more than an insubstantial part of your activities are devoted to non-exempt purposes while you may indirectly advance religion in distributing your products your primary concern letter cg catalog number 47630w is the sale of religious publications the purchase sale and distribution of religious products is not a charitable educational or religious activity within the meaning of sec_501 c of the code if done in a commercial manner you provide a markup on products sold advertise publicly to sell those products and provide sales commissions which are all factors indicative of a commercial publishing operation the sale of these materials however religiously inspired involves you directly in the conduct_of_a_trade_or_business you operate in a manner that is not distinguishable from a regular for profit publisher regarding the purchase advertising promotion and sales of your products you have not demonstrated that the services you provide or fees charged for those services are offered in a noncommercial manner sales of individual copies of the like the organization in revrul_60_351 that publishes a foreign you are language magazine containing articles which it states are of a literary scientific and educational character the corporation's income was derived mainly from subscriptions and publication and some from advertising and contributions similar to this organization you distribute and sell religious products books music cd’s and other related items through a customer sales network of churches and religious book stores throughout the united_states your income is derived from a markup on the cost of these items to cover expenses the organization in this revenue_ruling was held not to be an exempt_organization within the meaning of sec_501 of the code due to the publishing and selling of a magazine in accordance with ordinary commercial publishing practices as seen in revrul_66_147 the distribution of products free of charge differentiated that organization from here the sale and distribution of your products are in operating as a commercial entity accordance with commercial distribution practices where a purchase is made the merchandise is marked up and sold you are similar to the organization in fides publishers assn v united_states which printed published and sold products to promote religious culture these products were sold at cost plus a markup the organization argued that rather than focusing on its primary activity the court should focus on the end to which that activity was taken namely religious education you have indicated your purpose to be advancing religion through the distribution of products much like the organization in this case you mark up and sell your products to generate enough revenue to cover operating costs which include salaries and commissions the end result of your distributions may ultimately be religious education but your purpose is to purchase and distribute goods not advance religion for this reason your publishing activity is furthering a commercial rather then an exempt_purpose under c and you do not qualify you are similar to the organization in better business bureau of washington d c inc v united_states 326_us_179 in which the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes your activity of letter cg catalog number 47630w administering the sales and distribution of religious products is substantial and is an activity that is primarily carried on for the purpose of conducting a commercial business the purpose of this activity is not exempt under sec_501 you are similar to the organization described in the b s w_ group which provided services to nonprofit_organizations and was not exempt under sec_501 your sole purpose is to administer the sale and distribution of religious products you are dependent on the overhead markup that you charge to operate the sale and distribution of religious products on a regular basis denotes the carrying on of a trade_or_business in a regular manner selling at cost lacks the donative element necessary to establish your activities as charitable versus commercial distributing religious products at cost plus markup is not sufficient to characterize the activity as religious you do not qualify for exemption because you operate in a commercial manner rather than exclusively for charitable or religious purposes applicant’s position in order to further your exempt_purpose the communication of g beliefs and the word of god must include the distribution of religious resources that inspire and educate many congregations through distributors bookstores and g churches where materials are sent to the different states across the nation the faiths of all religions require nourishing through worship that is supplemented by books worship music and other inspirational products in these difficult times mankind can only improve through the nourishment of the human spirit through worship and a continuing christian education that uplifts and inspires your products provide this g education and inspiration through your books bibles music and dvd's service response to applicant’s position the distribution of religious products books bibles music and dvd's can provide religious education and inspiration however the method by which these products are distributed must be reviewed in determining qualification under sec_501 because of the commercial manner in which you distribute your products as described in the preceding facts and analysis you do not qualify for exemption under sec_501 of the code conclusion based on the information provided you do not qualify for exemption under sec_501 c of the code you are not organized and operated exclusively for charitable or religious purposes within the meaning of sec_501 c of the code because you operate in a commercial manner you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning letter cg catalog number 47630w you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include a n w p the organization's name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement lf an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice letter cg catalog number 47630w before the irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
